            Case 1:19-cv-00991-LM Document 17 Filed 01/28/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

TRAVIS JARED PARK,                        )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )           No. 1:19-cv-991-LM
                                          )
SCOTT BAILEY, in his official capacity as )
Special Agent of the FBI, et al.,         )
                                          )
       Defendants.                        )
____________________________________)

            ASSENTED-TO MOTION TO CONTINUE PRETRIAL CONFERENCE
                    AND RELATED DEADLINES FOR 60 DAYS

       Pursuant to Rule 7.1 of the Local Rules of the United States District Court for the District

of New Hampshire, Defendant Bailey moves this Court to continue the February 25, 2020

pretrial conference and related discovery plan deadlines for 60 days. In support of this motion,

Defendant Bailey states as follows:

       1.      Plaintiff filed this equity action seeking the return of property seized pursuant to a

search warrant on September 23, 2019. Document Number (DN) 1. Defendant Bailey answered

on January 9, 2020. DN 16. A pretrial conference is scheduled for February 25, 2020 at 10:00

a.m., and the corresponding discovery plan meeting and deadlines have been set. See Notice of

Pretrial Conference dated January 15, 2020.

       2.      The parties are actively working to resolve this matter without further assistance

of the Court. Plaintiff has been able to identify the property he claims to be his. Once Mr. Park

provides adequate ownership documentation and the Federal Bureau of Investigation determines

whether the identified property may be released to Mr. Park considering, among other things,

whether the media contains contraband or would otherwise interfere with the law enforcement
            Case 1:19-cv-00991-LM Document 17 Filed 01/28/20 Page 2 of 2



investigation underlying the seizure, all issues in this litigation may be resolved. The parties

expect to be able to resolve Mr. Park’s claim within 60 days, obviating the need for further Court

intervention.

       3.       Mr. Park concurs in this motion. No supporting memorandum of law is required.

       Therefore, Defendant Bailey requests that the Court continue the February 25, 2020

pretrial conference and corresponding discovery plan deadlines for 60 days.

                                                      Respectfully submitted,

                                                      SCOTT W. MURRAY
                                                      United States Attorney


                                                      By: /s/ Michael McCormack
                                                      Michael McCormack
                                                      Assistant U.S. Attorney, NH Bar No. 16470
                                                      U.S. Attorney’s Office
                                                      53 Pleasant Street, 4th Floor
                                                      Concord, NH 03301
                                                      603-225-1552
Dated: January 28, 2020                               michael.mccormack2@usdoj.gov


                                  CERTIFICATE OF SERVICE
       I hereby certify that on this 28th day of January, 2020, a copy of the above motion was
served via first class, postage prepaid mail to pro se plaintiff Travis Jared Park, at 13918
E. Mississippi Avenue, #152, Aurora, CO 80012.


                                                      /s/ Michael T. McCormack
                                                      ____________________________
                                                      Michael T. McCormack, AUSA
